Citation Nr: 1147015	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to bilateral ankle disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to bilateral ankle disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral ankle disability.

6.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral ankle disability.

7.  Entitlement to service connection for a right hamstring disability, to include as secondary to bilateral ankle disability.

8.  Entitlement to service connection for a left hamstring disability, to include as secondary to bilateral ankle disability.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for residual scar status-post hernia surgery.

12.  Entitlement to service connection for a back disability.

13.  Entitlement to service connection for headaches, to include as due to concussion.

14.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right ankle.

15.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left ankle.

16.  Entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from January 1995 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for a right hip disability, to include as secondary to bilateral ankle disability; entitlement to service connection for a left hip disability, to include as secondary to bilateral ankle disability; entitlement to service connection for a right knee disability, to include as secondary to bilateral ankle disability; entitlement to service connection for a left knee disability, to include as secondary to bilateral ankle disability; entitlement to service connection for a right hamstring disability, to include as secondary to bilateral ankle disability; entitlement to service connection for a left hamstring disability, to include as secondary to bilateral ankle disability; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for residual scar status-post hernia surgery; entitlement to service connection for a back disability; entitlement to service connection for headaches, to include as due to concussion; entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right ankle; and entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

The Veteran filed a notice of disagreement with respect to the denial of entitlement to a compensable evaluation for pseudofolliculitis barbae in September 2009.  In a rating decision, dated in September 2009, the RO increased the rating for the service-connected pseudofolliculitis barbae from noncompensably disabling to 10 percent disabling, effective March 13, 2008.  Because the increase in the evaluation of the Veteran's pseudofolliculitis barbae disability does not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO issued a statement of the case which included the issue of entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae in October 2009.  The Veteran filed a Substantive Appeal on a VA Form 9 indicating by checking box A in block 9 of the form that he "wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA Office sent to" him.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).

On the same form, the Veteran indicated that he wished to withdraw the appeal for pseudofolliculitis barbae.  Therefore, the appellant has withdrawn the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae and it is dismissed.


ORDER

The appeal of the claim of entitlement to an evaluation in excess of 10 percent disabling for pseudofolliculitis barbae is dismissed.


REMAND

The Veteran claims entitlement to a bilateral shoulder disability, bilateral hip disability, bilateral knee disability, bilateral hamstring disability, bilateral hearing loss, tinnitus, residual scar status-post hernia surgery, back disability, and headaches.  In addition, the Veteran seeks an evaluation in excess of 10 percent disabling for degenerative joint disease of the right ankle and in excess of 10 percent disabling for degenerative joint disease of the left ankle.

Review of the claims file reveals that the Veteran receives consistent care from VA.  The most recent treatment note of record is dated in April 2011.  In this record, a request was made for the Veteran to undergo magnetic resonance imaging (MRI) scans of the knees.  In addition, in a treatment record dated in September 2010 the Veteran was noted to require immediate medical attention for acute neuro deficits.  In treatment notes dated in March 2009 and June 2010 the Veteran was noted to be recommended arthroscopy of the ankles and knees, respectively. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as the medical records associated with the claims file appear incomplete, attempts must be made to obtain complete VA clinical records pertaining to the Veteran.

In August 2009 the Veteran was afforded VA Compensation and Pension (C&P) examinations regarding his conditions. 

Upon audiological examination, the Board notes that the Veteran has bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner noted that noise exposure in service had been conceded.  The examiner stated that the Veteran had normal hearing in January 1987 and March 1987 with a mild loss at 6000 Hz in the right ear.  However, on discharge from service, the examiner noted that the Veteran had hearing within normal limits in each ear.  The examiner rendered the opinion that while the Veteran had some significant noise exposure while in service, the acoustic trauma did not damage his hearing.  The Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  As the examiner relied upon a lack of hearing loss at the time of the Veteran's separation from service in rendering an opinion, the Board finds the opinion to be inadequate.  As such, the Board finds that the Veteran must be afforded a VA medical examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The examiner rendered the opinion that tinnitus could not be associated with any noise induced hearing loss through military noise exposure and the Veteran's current tinnitus was likely related to his current mild loss at 6000 Hz right and moderate loss at 8000 Hz left.  As the Board finds the August 2009 examination regarding the Veteran's bilateral hearing loss to be inadequate, the opinion regarding the Veteran's tinnitus, which is based upon the opinion regarding the Veteran's bilateral hearing loss, is inadequate.  As such, the Board finds that the Veteran must be afforded a VA medical examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In regard to the Veteran's claimed bilateral shoulder disability the examiner noted that the Veteran reported that his shoulder disabilities began in service around 1987 or 1988, after being hit by a soldier while he was moving something.  He also indicated that he injured his shoulder while playing basketball in service.  The examiner reported that the Veteran indicated that the shoulder disabilities were worsening.  The Veteran reported that he was first seen after service in September 1997; however, the examiner did not report any record of this treatment.  The examiner noted that testing in October 2008 rendered the impression of no abnormalities of the shoulders and that testing in December 2008 rendered the impression of minor acromioclavicular joint degenerative changes and otherwise unremarkable shoulder radiographic examination.  After physical examination the examiner diagnosed the Veteran with degenerative joint disease of both shoulders.  The examiner rendered the opinion that the degenerative joint disease of both shoulders was not related to service.  The examiner was unable to make a direct connection based upon a lack of X-ray evidence of degenerative joint disease within 12 months of leaving service and a separation examination dated in 1997 that noted normal upper extremities and did not mention a shoulder diagnosis.  

As the examiner did not comment on the Veteran's reports of continuity of symptomology in rendering an opinion and only referenced lack of any diagnosis of shoulder complaints upon separation from service, the Board finds the August 2009 examination to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).

In addition, at a hearing before the undersigned Acting Veterans Law Judge in May 2011 the Veteran reported that he injured his shoulders in 1988 or 1989 from carrying and during his second tour while playing basketball.  He also indicated that he was injured in his second period of service when a pole was accidentally dropped on him.  As the August 2009 VA examination is inadequate in regard to the Veteran's shoulder claims and as there are additional reports from the Veteran regarding his reported injuries in service, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claimed bilateral hip disability, the Veteran reported that he developed a hip disorder in 1995 or 1996 running during service and that the condition had worsened since that time.  The Veteran indicated that he was first treated for a hip condition after service in September 1997; however, the examiner indicated that these records were not available.  The examiner noted that review of the claims file revealed that he Veteran was found to have osteoarthritis of the hips on X-ray in June 2008.  After physical examination, the examiner diagnosed the Veteran with degenerative joint disease of the hips.  The examiner rendered the opinion that the Veteran's bilateral hip disability was not caused by service.  The examiner was unable to make a direct connection based upon there being no X-ray evidence of degenerative joint disease of the hips within 12 months of separation from service and a separation examination in dated in 1997 revealed normal lower extremities and did not mention a hip diagnosis. 

The Board notes that the examiner in August 2009 did not comment upon whether the Veteran's ankle disabilities caused or permanently aggravated the Veteran's hip disabilities.  As such, the Board finds the August 2009 examination to be inadequate.

In addition, at the hearing before the undersigned Acting Veterans Law Judge in May 2011, the Veteran reported that his service connected ankle disabilities caused his hip disabilities.  As the August 2009 examination is inadequate and as there are additional reports from the Veteran regarding his hip disabilities, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claimed bilateral knee disability, the Veteran reported running during basic training in 1987 caused bruised patella and tendonitis.  The Veteran reported that he was first seen for his knees after service in September 1997; however, the examiner indicated that these records were not available.  X-rays of the knees in June 2008 revealed osteoarthritis.  After physical examination the examiner diagnosed the Veteran with degenerative joint disease and tendonitis of both knees.  The examiner rendered the opinion that the bilateral knee disability was less likely as not caused by the Veteran's service.  The examiner was unable to make a direct connection based upon a lack of X-ray evidence of degenerative joint disease within 12 months of separation from service and a separation examination dated in 1997 revealed a normal lower extremity examination, mentioned normal range of motion of the knees, and mentioned a history of knee pain with normal X-rays.

The Board notes that the examiner in August 2009 did not comment upon whether the Veteran's ankle disabilities caused or permanently aggravated the Veteran's knee disabilities.  As such, the Board finds the August 2009 examination to be inadequate.

In addition, at the hearing before the undersigned Acting Veterans Law Judge in May 2011, the Veteran reported that his service connected ankle disabilities caused his knee disabilities.  As the August 2009 examination is inadequate and as there are additional reports from the Veteran regarding his knee disabilities, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claimed residual scar status-post hernia surgery, the examiner noted that the scar was from surgery in 1991 to correct a left inguinal hernia.  After examination, the examiner diagnosed the Veteran with a residual non-tender scar from left inguinal herniorrhaphy.  The examiner rendered the opinion that the scar is not related to service because the Veteran did not undergo the surgery while on active duty.

The Board notes that the examiner did not comment upon the Veteran's reports of a hernia in service that led to his surgery shortly after his separation from his first period of service.  As such, the Board finds the examination to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, the Board notes that at a hearing in May 2011 the Veteran reported that he first noted his hernia in late 1988 or the beginning of 1989 when he decided to get out of the military because he wanted to change his military occupational specialty and was not permitted to do so.  He reported that he was told at his separation physical that he had a bulge and that he needed to get it checked out when he got out.  He stated that a few months later the bulge was huge and that when he presented at the St. Albans VA in Queens, New York he was admitted and surgery was performed shortly thereafter.  As the August 2009 examination is inadequate and as there are additional reports from the Veteran regarding his hernia and subsequent scar, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claimed bilateral hamstring disability, the Veteran was noted to have been treated in service for a right hamstring pull in November 1996 and for a left hamstring pull in April 1997.  After physical examination, the examiner diagnosed the Veteran with bilateral hamstring strain and rendered the opinion that the disabilities were less likely as not caused by service.  The examiner based the opinion on the Veteran being seen only once for hamstring pull in service and chronicity was not established in service or within a year of leaving the service.

The Board notes that the examiner in August 2009 did not comment upon whether the Veteran's ankle disabilities caused or permanently aggravated the Veteran's hamstring disabilities.  As such, the Board finds the August 2009 examination to be inadequate.

In addition, at the hearing before the undersigned Acting Veterans Law Judge in May 2011, the Veteran reported that his service connected ankle disabilities caused his hamstring disabilities.  As the August 2009 examination is inadequate and as there are additional reports from the Veteran regarding his hamstring disabilities, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the Veteran's headache disability, the examiner noted that a service treatment records dated in March 1988 and February 1997 revealed that the Veteran complained of headaches.  The examiner noted that the course of the condition was worsening.  After physical examination, the examiner diagnosed the Veteran with migraine headaches and rendered the opinion that they were not caused by service because there was no documentation of treatment for migraine headaches in service or within one year of separation from service.  In addition, the examiner noted that the separation examination dated in 1997 did not mention a migraine headache diagnosis.

As the examiner did not comment on the Veteran's reports of continuity of symptomology in rendering an opinion and only referenced lack of any diagnosis of migraines upon separation from service, the Board finds the August 2009 examination to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, the Board notes that at a hearing in May 2011 the Veteran reported that his migraines started the same time as his tinnitus.  He indicated that he was given Motrin in service.  As the August 2009 examination is inadequate and as there are additional reports from the Veteran regarding his headache disability, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the Veteran's claimed back disability, the examiner noted that the service treatment records revealed that the Veteran had complained of back pain in April 1988 and May 1988; however, upon examination at separation in 1997 he was not noted to have any back condition.  The Veteran reported that he was first seen for a back disorder after separation from service in 1997; but, the examiner noted that these records were unavailable.  The course of the condition was noted to be worsening.  After physical examination, the examiner diagnosed the Veteran with sacroiliac arthritis with low back pain and rendered the opinion that the disability was less likely than not caused by service.  The examiner was unable to make a direct connection based upon a report of a normal spine and neurological examination and a lack of any spine or radiculopathy diagnosis upon separation examination dated in 1997.  In addition, the examiner stated that there was no diagnosis of any back disorder in service.

The examiner rendered the opinion based on the lack of evidence of any back disorder at separation from service and did provide any rationale regarding whether the Veteran's current back disability is at least as likely as not related to the back strains in service.  As such, the Board finds the August 2009 examination to be inadequate.  

In addition, the Board notes that at a hearing in May 2011 the Veteran reported that he first injured his back in his first tour of duty carrying heavy shells.  He stated that he reported to sick call and was given bed rest for three days.  He further reported that he injured his back during his second period of service while playing basketball.  He stated that he was given ibuprofen and a warm pack to treat the pain.  As the August 2009 examination is inadequate and as there are additional reports from the Veteran regarding his back disorder, the Board finds it necessary to afford the Veteran a VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as discussed more thoroughly above, it is unclear whether the VA examiner closely considered the Veteran's lay statements of continuity of symptomatology since her military discharge in rendering the opinions.  Thus, additional discussion by an examiner is necessary before decisions on the merits may be reached.

The most recent VA examination evaluating the Veteran's ankle disabilities was performed in August 2009.  The Board notes that while a March 2009 VA treatment note indicates that surgery was contemplated, the August 2009 VA examination report does not reference any consideration of surgery.  Since that time, the Veteran reported at a hearing in May 2011 that ankle surgery has been suggested by his physician and that he was waiting as long as possible before having the surgery.  The Board notes that this indicates a worsening in his ankle disabilities and, therefore, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, as noted above, additional treatment records are outstanding and will be associated with the claims file upon remand.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the current state of his ankle disabilities.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA medical records pertaining to the Veteran, including those dated since April 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his current shoulder, hip, knee, hamstring, back, scar, and/or headache disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records and the Veteran's lay statements, and offer comments and opinions addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any current shoulder, hip, knee, hamstring, back, scar, and/or headache disability is causally related to his active military service.

In addition, the examiner should opine as to whether it is at least as likely as not that any hip, hamstring, and/or knee disability found to be present is secondary to or permanently aggravated by the service-connected ankle disabilities.  The rationale for all opinions expressed should be provided in a legible report.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss and/or tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's hearing loss and tinnitus since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right and left ankle disabilities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


